     Case 2:20-cv-06383-SVW-PVC Document 26 Filed 01/04/21 Page 1 of 4 Page ID #:296



 1     Anoush Hakimi (State Bar No. 228858)
 2     anoush@handslawgroup.com
       Peter Shahriari (State Bar No. 237074)
 3
       peter@handslawgroup.com
 4     THE LAW OFFICE OF HAKIMI & SHAHRIARI
       1800 Vine Street
 5
       Los Angeles, CA 90028
 6     Telephone: (888) 635-2250
 7
       Facsimile: (213) 402-2170

 8     Attorneys for Plaintiff,
 9     JAMES SHAYLER
10

11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13

14     James Shayler,                          Case No.: 2:20-cv-06383-SVW-PVC
15                  Plaintiff,
                                               Hon. Stephen V. Wilson
16           v.
17
       S & E 786 Enterprise, LLC, a California PRETRIAL DISCLOSURES
18     Limited Liability Company; and
19     Does 1-10,                              Pretrial Conference: January 13, 2021
                   Defendants.                 Time:                3:00 p.m.
20

21                                             Complaint Filed:     July 17, 2020
22                                             Trial Date:          January 19, 2021
23

24

25

26

27

28

                                      1           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                  PRETRIAL DISCLOSURES
     Case 2:20-cv-06383-SVW-PVC Document 26 Filed 01/04/21 Page 2 of 4 Page ID #:297



 1             Pursuant to FRCP 26(a)(3) and Local Rules 16-2.3 and 16-2.4, plaintiff,
 2
       James Shayler (“Plaintiff”) hereby submits his Pretrial Disclosures. Investigation
 3

 4     is ongoing and Plaintiff reserves the right to revise, withdraw, amend, modify
 5
       and/or supplement these disclosures should new information become available.
 6

 7
       1.      WITNESSES PLAINTIFF EXPECTS TO PRESENT

 8             James Shayler – 3107 Summertime Lane, Culver City, CA 90230 – (310)
 9
               951-7351
10

11             Marc Friedlander – 15701 Sherman Way, Van Nuys, CA 91406 – (323) 477-
12
               5901
13

14
               Jafar Rashid – 3300 S. La Cienega Blvd., Los Angeles, CA 90016 –

15             Telephone Number Unknown
16
       2.      WITNESSES PLAINTIFF EXPECTS TO PRESENT BY
17

18             DEPOSITION
19
               None at this time.
20

21
       3       EXHIBITS PLAINTIFF EXPECTS TO OFFER

22          • Plaintiff’s Complaint;
23
            • Defendant’s Answer;
24

25          • Plaintiff’s First Amended Complaint;
26
            • Photographs of the Property, taken by Marc Friedlander on October 21,
27

28             2020;

                                      2           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                       PRETRIAL DISCLOSURES
     Case 2:20-cv-06383-SVW-PVC Document 26 Filed 01/04/21 Page 3 of 4 Page ID #:298



 1        • Copy of Plaintiff’s Disability parking placard;
 2
          • Copy of Plaintiff’s redacted medical record;
 3

 4        • Copy of the Property Deed;
 5
          • Copy of the Articles of Organization of a Limited Liability Company for S
 6

 7           & E 896 Enterprise, LLC filed March 26, 2014 with the Secretary of State of
 8
             the State of California;
 9

10
          • Copy of the Statement of Information (Limited Liability Company) for S &

11           E 896 Enterprise, LLC filed May 3, 2016 with the Secretary of State of the
12
             State of California; and
13

14        • Copy of the Secretary of State Statement of No Change (Limited Liability
15
             Company) for S & E 896 Enterprise, LLC filed November 14, 2019 with the
16

17           Secretary of State of the State of California.
18
       Plaintiff reserves the right to revise, withdraw and/or to supplement these Pretrial
19

20     Disclosures as necessary, and produce additional witness and exhibits that may be
21
       relevant to this case as they become known during the course of this litigation and
22
       as permitted by Fed.R.Civ.P. 26(e).
23

24

25

26

27

28

                                      3           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                    PRETRIAL DISCLOSURES
     Case 2:20-cv-06383-SVW-PVC Document 26 Filed 01/04/21 Page 4 of 4 Page ID #:299



 1     Dated: January 4, 2021        THE LAW OFFICE OF HAKIMI & SHAHRIARI
 2

 3

 4                                   By:     /s/ Anoush Hakimi
 5                                         Anoush Hakimi, Esq.
                                           Attorneys for Plaintiff, James Shayler
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      4           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                PRETRIAL DISCLOSURES
